UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 98-41184
                        Summary Calendar


RAYFORD EARL HARPER,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:98-CV-211
                       --------------------

                        December 1, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Federal prisoner Rayford Earl Harper, appearing pro se,

appeals the district court’s summary judgment dismissal of his

civil suit against the Government seeking the return of property

seized at the time of his arrest.   Harper argues that the

district court erred in holding that notice by publication and

mailed notice to Harper’s criminal attorney were sufficient to

properly notify Harper of the civil forfeiture proceedings.

     Our de novo review of the record in this case reveals that

there is no genuine issue of material fact and the Government is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 98-41184
                                            -2-

entitled to judgment as a matter of law.                      See Hale v. Townley, 45
F.3d 914, 917 (5th Cir. 1995); Fed. R. Civ. P. 56(c). In support of its

motion for summary judgment, the Government submitted Harper’s

verified Petition for Mitigation and Remission, in which Harper

stated that he personally received notice of the seizure of his

property thirteen days prior to the deadline for asserting his

claim to the seized property.                Thus, Harper’s own statement

establishes that Harper was not deprived of his due process right to notice timely

enough to allow him to present his objections regarding the seizure. See Matter of Sam, 894 F.2d
778, 781-82 (5th Cir. 1990). Accordingly, the district court’s grant of

summary judgment to the Government was proper.                         See Jones v.

Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1337 (5th Cir. 1996)

(holding that appeals court may affirm district court’s summary judgment decision

on any legally sufficient ground).   The judgment of the district court is

AFFIRMED.